 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 7
 8                                                      )       Case #3:17-cv-00496-HDM-WGC
     ROCKHILL INSURANCE COMPANIES,                      )
 9                                                      )
                                                        )       ORDER GRANTING
10                    Plaintiff(s),                     )       VERIFIED PETITION FOR
                                                        )       PERMISSION TO PRACTICE
11           vs.                                        )       IN THIS CASE ONLY BY
                                                        )       ATTORNEY NOT ADMITTED
12   CSAA INSURANCE EXCHANGE, et al.,                   )       TO THE BAR OF THIS COURT
                                                        )       AND DESIGNATION OF
13                                                      )       LOCAL COUNSEL
                      Defendant(s).                     )
14
                                                                FILING FEE IS $250.00
15
16           ___Ma_ r_ _k_A�.D_ e_ �pt_u_ la___, Petitioner, respectfully represents to the Court:
                (name of petitioner)
17
             1.       That Petitioner is an attorney at law and a member of the law firm of
18
                                                  BatesCa rey LLP
19                                                   (finn name)
                              191 North Wa cker Drive
     with offices at -----------,------:,-:----:-----
20
                                  (street address)
                                                      -------
21
                         Chicago                                        Illinois                      60606
22                       (city)                                         (state)                      (zip code)
23             312-762-3158                             mdeptula@batescarey.com
      (area code+ telephone number)                         (Email address)
24
             2.     That Petitioner has been retained personally or as a member of the law firm by
25
     ___Ro_ _ck_ h_ i l_ l I_ n_su_
                                 _ ra_nc_ e _Co_ m_pan_ i_ es_ ___ to provide legal representation in connection with
26                   [client(s))
27   the above-entitled case now pending before this Court.
28                                                                                                         Rev. 5/16
            3.      That since    November 4, 1999        , Petitioner has been and presently is a
                                         (date)
 2   member in good standing of the bar of the highest Court of the State of          Illinois
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.
 7          4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                          Court                              Date Admitted             Bar Number
12               Northern District of Illinois                   6/13/2001                 6269625

13                   District of Colorado                        4/13/2017

14
15

16
17
18
19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     None.
24
25
26
27
28                                                     2                                            Rev. 5/16
              6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2   particulars if ever denied admission):

 3   None.
 4

 5
 6            7.      That Petitioner is a member of good standing in the fotlowing Bar Associations.
 7   !None.
 8
 9
10            8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" if no applications.)

12   Date of Application                 Cause                       Title of Court                  Was Application
                                                                  Administrative Body                  Granted or
13                                                                    or Arbitrator                         Denied
14             None

15
16
17
18
19                      (If necessary, please attach a statement of additional applications)
20            9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22   extent as a member of the State Bar of Nevada.
23            10.     Petitioner agrees to comply with the standards of professional conduct required of
24   the members of the bar of this court.
25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to
26   practice in this jurisdiction and that the client has consented to such representation.
27
28                                                          3                                                    Rev. 5/16
              That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.
 3

 4
     STATE OF _ _ _Il_li_n_oi_·s_ __               )
 5                                                 )
     COUNTY OF _ _____.:C.. .:.o. .::.ok:.. :___ _ )
 6

 7            ___
                M_a_rk_A_._D_ep!._t_u_la_ _ , Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.
 9

10   Subscribed and sworn to before me this
11
     )~-~-vi'-      day of      A Dr·/ L
                                    I
                                                         ,   c:) o I   7
12
                                                                                          -
13        ~-d/..v~~
            Notary bliCOfClerk of Court
                                                                                     CARMELLA JANKOWSKI
                                                                                         Official Seal
                                                                                 Notary Public • State of Illinois
14                                                                             My commlulon Expires Jun 8, 2022      t
15

16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                        THE BAR OF THIS COURT AND CONSENT THERETO.
17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate
                                                                        Daniel T. Hayward
19                                                                    (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                            9790 Gateway Drive, Suite 200
                                                       (street address)
24
                             Reno                                          Nevada                         89521
25                         (city)                                          (state)                       (zip code)

26             775-322-1170                             dhayward@laxalt-nomura.com
      (area code+ telephone number)                           (Email address)
27
28                                                           4                                                  Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4
 5              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
            The undersigned party(ies) appoint(s)                    Daniel T. Hayward                               as
 7
                                                                 (name oflocal counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
10

11
                                           Robin Leibrock, CARE Director, Rockhill Insurance Comp
                                                                                               -----·-·--··-·-~-··-··~----~---



12                                         (type or print party name, title)

13
                                           (party'ssignature )
14

15                                         (type. orprmrpaity name, titley-------------·-·--·-· ---···---···----·--·
16

17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20
                                           5986                              dhayward@laxalt-nomura.com
21
                                           Bar number                        Email address
22
23
     APPROVED:
24
                  _ _ day of _April
     Dated: this _25th                         19
                               _ _ _ _ _ _ , 20_.
25

26
27
28                                                      5                                                         Rev. 5116
                   Certificate of Admission
                    To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                Mark Andrew Deptula


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/04/1999 and is in good standing, so
far as the records of this office disclose.




                                         IN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 24th day of
                                               April, 2019.




                                                                                Clerk,
                                                 Supreme Court of the State of Illinois
                                    CERTIFICATE OF SERVICE

 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of LAXALT &

 3   NOMURA, LTD., and that on the 25 1h day of April, 2019, I caused to be served a true and

 4   correct copy of the foregoing VERIFIED PETITION FOR PERMISSION TO PRACTICE IN

 5   THIS CASE ONLY BY ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT AND

 6   DESIGNATION OF LOCAL COUNSEL by:

 7   D      Mail on the parties listed below in said action, by placing a true copy thereof enclosed in
            a sealed envelope in a designated area for outgoing mail, addressed as set forth below.
 8          At the Law Offices of Laxalt & Nomura, mail placed in that designated area is given the
 9          correct amount of postage and is deposited that same date in the ordinary course of
            business, in a United States mailbox in the City of Reno, County of Washoe, Nevada.
10
     D      Facsimile on the parties in said action by causing a true copy thereof to be telecopied to
11          the number indicated after the address(es) noted below.
12
            By Electronic service by filing the foregoing with the Clerk of Court using the -E
13          Service on line filing system, which will electronically mail the filing to the following
            individuals at the email addresses registered for this case.
14
     addressed as follows:
15
     Scott A. Glogovac                                 Lisa A. Taylor
16
     GLOGOV AC LAW LLC                                 Law Office of Lisa A. Taylor
17   3975 San Donato Loop                              5664 N. Rainbow Blvd.
     Reno, Nevada 89519                                Las Vegas, Nevada 89130
18   scottglogovac20 19@outlook.com                    lisa@ltaylorlaw.com
                                                       Attorney for Premier Restoration and
19   Robert E. Wall                                    Remodel, Inc.
     Frederick H. Ebey
20
     The Grunsky Law Firm PC
21   240 Westgate Drive
     Watsonville, California 95076
22   rewall@grunskylaw.com
     fhebey@grunskylaw.com
23   Attorneys for CSAA Insurance Exchange
24

25
                                                         KATHIE MARTIN
26

27

28
